Title: II. Prospectus for the National Gazette, [before 9 August 1791]
From: Freneau, Philip
To: 


To the Public
The Editor of the National Gazette having found his proposals for establishing a paper of that kind attended with all the success he could reasonably expect, considering the short time that has elapsed since his first acquainting the public with his design, takes this opportunity in his first number, briefly to remind his subscribers, and others, of the plan upon which he originally intended, and still proposes to proceed.
The National Gazette shall be published on the Monday and Thursday mornings of every week, in the city of Philadelphia, and sent to the more distant subscribers by the most ready and regular modes of conveyance. Such persons, resident in the city of Philadelphia, as incline to become subscribers, shall be supplied early on the mornings of publication, at their own houses. The price will be Three Dollars a year; the first half yearly payment to be made in three months from the time of subscribing, and future payments every six months.
The paper shall contain, among other interesting particulars, the  most important foreign intelligence, collected not only from the British, French, and Dutch newspapers (a constant and punctual supply of which has been engaged) but also from original communications, letters, and other papers to which the Editor may have an opportunity of recurring for the most authentic information relative to the affairs of Europe.
The department for domestic news will be rendered as complete and satisfactory as possible, by inserting a judicious detail of such occurrences as shall appear worthy the notice of the public.
The most respectful attention shall be paid to all decent productions of entertainment in prose or verse that may be sent for insertion, as well as to such political essays as have a tendency to promote the general interests of the Union. There will also be inserted during the sessions of Congress, a brief History of the Debates and Proceedings of the Supreme Legislature of the United States, executed, it is hoped, in such a manner as to answer the expectations and gratify the curiosity of every reader.
Persons at a distance who may subscribe for fifteen papers, and will become responsible for the subscription money, shall receive with the packet a sixteenth, gratis.
Subscriptions are received at the Office, No. 239 High-street; also at the respective Bookstores of Mr. Francis Bailey, and Mr. Thomas Dobson.
